OPINION — AG — ** FIRE MARSHALL — INSURANCE — LIQUEFIED PETROLEUM GAS ** IT IS YOUR DUTY, AS STATE FIRE MARSHALL (PUBLIC OFFICIAL) TO CARRY OUT THE LEGISLATIVE MANDATE, AND TO ISSUE NO SUCH LICENSES UNLESS AND UNTIL THE CERTIFICATE OF INSURANCE REQUIRED BY SAID STATUTE HAD BEEN SUBMITTED TO THE LIQUIFIED PETROLEUM GAS DIVISION OF THE STATE FIRE MARSHALL'S OFFICE. THE STATUTE DOES NOT, IN OUR OPINION, VEST ANY DISCRETIONARY POWER TO THE STATE FIRE MARSHALL OFFICE IN THIS CONNECTION, AND WE THINK THAT THE STATE FIRE MARSHALL HAS NO CHOICE IN THE MATTER BUT TO FOLLOW AND COMPLY WITH THE PROVISIONS LAST QUOTED. (LIABILITY INSURANCE, DAMAGES, LICENSES, DISTRIBUTORS, DISPENSERS) CITE: 52 O.S. 441.3 [52-441.3] (J. H. JOHNSON)